IN THE SUPREME COURT OF THE STATE OF NEVADA


                  LEIDIANNE L. BAUTISTA; AND                            No. 85204
                  CONSTANTINE S. NACAR,
                  Appellants,
                  VS.

                  NEVADA ASSOCIATION SERVICES,                              FILE
                  INC., A NEVADA CORPORATION; AND
                  SATICOY BAY LLC SERIES 10449                              SEP 09 2022
                  FORKED RUN, A NEVADA LIMITED                            ELIZABETH A. BROWN
                                                                        CLERK a F S 1PREME COURT
                  LIABILITY COMPANY,
                                                                       BY
                  Res i ondents.                                             DEPUTY CLERK



                                      ORDER DISMISSING APPEAL

                             This appeal was docketed on August 23, 2022, without payment
                 of the requisite filing fee. See NRAP 3(e). That same day, this court issued
                 a notice directing appellants to pay the required filing fee or demonstrate
                 compliance with NRAP 24 within 7 days. The notice advised that failure to
                 comply would result in the dismissal of this appeal. To date, appellants
                 have not paid the filing fee or otherwise responded to this court's notice.
                 Accordingly, this appeal is dismissed. See NRAP 3(0(2).
                             It is so ORDERED.



                                                           CLERK OF THE SUPREME COURT
                                                           ELIZABETH A. BROWN




                 cc:    Hon. Adriana Escobar, District Judge
                        Senior Counsel, LLC
                        Brandon E. Wood
                        Roger P. Croteau & Associates, Ltd.
 SUPREME COURT
      OF                Eighth District Court Clerk
    NEVADA


CLERK'S ORDER

 (0) 1947